Citation Nr: 0119413	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  00-24 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for asbestosis as a result 
of asbestos exposure.

Entitlement to an increased rating for a cervical spine 
disorder, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from June 1944 to 
December 1946, and from July 1950 to November 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  The RO 
entered a decision in December 1999 which, in pertinent part, 
confirmed and continued a 40 percent evaluation for cervical 
disc disease, status post cervical diskectomy and fusion C5-
6.  In a decision of May 2000, the RO denied service 
connection for asbestosis as a result of asbestos exposure.  

Although the veteran had previously requested a hearing in 
connection with his appeal, in a statement received by the RO 
in November 2000, he indicated that he no longer wanted a 
hearing, and requested that his case be forwarded to the 
Board.

The issue of entitlement to an increased rating for a 
cervical spine disorder is addressed in the decision that 
follows.  The issue of entitlement to service connection for 
asbestosis as a result of asbestos exposure is addressed in a 
remand at the end of this decision.  


FINDING OF FACT

Cervical disc disease, status post cervical diskectomy and 
fusion C5-6 is manifested primarily by pain on motion of the 
cervical spine and by some radicular symptoms; upper 
extremity motor power and sensory status are well-maintained; 
pronounced intervertebral disc syndrome is not demonstrated. 


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
cervical disc disease, status post cervical diskectomy and 
fusion C5-6 are not met.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, 
Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service medical records reflect that the veteran complained 
of pain under the left scapula, as well as sensory loss and 
weakness involving the right arm.  In June 1967, the 
impression was cervical syndrome, C5-C6 degenerative disc 
disease.  Other treatment notations indicate degenerative 
cervical arthritis.

The veteran was hospitalized at a private medical facility in 
January 1992.  He was found to have severe spinal cord 
compression at C5-6.  He underwent a microscopic anterior 
cervical diskectomy, bilateral foraminotomy and fusion at C5-
6.

In July 1998, the veteran filed the current claim for an 
increased rating for a cervical spine disorder.  Treatment 
records from VA and private medical providers were submitted 
in support of the claim for increase.  

VA medical records, dated from May 1998 to August 1998, 
reflect the veteran's treatment for conditions other than a 
cervical spine disorder.  Additionally, medical records from 
Rafael M. Gomez, M.D., dated in March 1997; from Michael J. 
Given, M.D., dated in April 1997; and from Francis D'Silva, 
M.D., dated from January 1992 to June 1998; also reflect 
treatment for conditions other than a cervical spine 
disorder.  

Medical records from Joseph E. Levine, M.D., dated from June 
1985 to August 1998, reflect the veteran's treatment for a 
cervical spine disorder.  In August 1998, the physician 
stated the veteran had a chronic problem with his neck that 
had continued to deteriorate; over the past several months, 
he had experienced a considerable amount of neck pain that 
had, so far, been unresponsive to conservative therapy.  The 
veteran had been using a collar, traction and medication to 
try to relieve this condition.  It was indicated that he was 
presently being treated with steroids and would be undergoing 
further evaluation, if he did not improve substantially.

VA magnetic resonance imaging of the cervical spine was 
performed in August 1997.  The impression was previous ante-
fusion with degenerative changes from C4 to C7.  Some neural 
foraminal narrowing was seen predominantly on the right, 
greater than on the left, at multiple levels.  No mass effect 
on the spinal cord was detected.

A VA examination of the spine was performed in November 1998.  
The veteran gave a history of chronic neck pain, aggravated 
by increased levels of activity.  Turning movements of the 
head caused increased pain, particularly quick turning 
movements.  He was also bothered by attempts at looking up.  
He indicated that pain radiated from the neck into the left 
subscapular region.  He denied radiation of pain into the 
arms since cervical spine surgery several years before. 

Clinical inspection revealed a well-healed surgical scar on 
the anterior aspect of the right side of the neck.  Range of 
motion of the cervical spine showed right lateral rotation to 
45 degrees and left lateral rotation to 35 degrees.  The 
veteran had pain on extremes of motion.  He had 30 degrees of 
flexion and 20 degrees of extension, again with pain on 
extremes of motion, greater with extension than flexion.  
There was tenderness to palpation in the left paracervical 
region.  No paracervical spasm was noted.  The veteran had 
5/5 strength in the upper extremities, although he had 
complaints of left shoulder pain on strength testing.  The 
upper extremity measurements were 31 cm on the right and 30 
cm on the left.  Proximal forearm measurements were 28 cm 
bilaterally.  Reflexes and sensation were intact in the upper 
extremities.  The impression was cervical disc disease-
status post anterior cervical diskectomy and fusion.

The examiner commented that the veteran had limitation of 
motion, as well as pain on motion.  No weakness was currently 
demonstrated.  Pain could certainly further limit functional 
ability during flare-ups or with increased use; however, it 
was not feasible to attempt to express this as additional 
limitation of motion, as this could not be determined with 
any degree of medical certainty.

II.  Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim for a higher evaluation for a cervical 
spine disorder in light of the above-noted change in the law.  
Nonetheless, the Board determines that the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without first remanding it to the RO, as the 
requirements of the new law have essentially been satisfied.  
In this regard, the Board notes that by the statement of the 
case and supplemental statement of the case furnished to the 
veteran, the RO has notified the veteran of the criteria for 
a higher evaluation for his disability, and hence, the 
information and evidence necessary to substantiate his claim.  
Pertinent post-service medical records have been associated 
with the record, and the veteran has undergone examination in 
connection with the claim on appeal.  Furthermore, the 
veteran has had the opportunity to testify at a hearing.  
Finally, there is no indication that there is additional, 
existing evidence outstanding that is necessary for 
adjudication of the issue on appeal.  Hence, adjudication of 
this appeal, without referral to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The claim is ready to be considered on the 
merits.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2000).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1995).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).

The veteran's cervical spine disorder has been assigned a 40 
percent rating under Diagnostic Code 5293, pursuant to which 
intervertebral disc syndrome is evaluated.  
Under that diagnostic code, a 40 percent rating is warranted 
for intervertebral disc syndrome, severe; recurring attacks, 
with intermittent relief.  A 60 percent rating is warranted 
for intervertebral disc syndrome, pronounced; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of disease disc, with little intermittent relief.  
38 C.F.R. 4.71a, Diagnostic Code 5293 (2000). 

The most recent VA examination for rating purposes showed the 
veteran had some radicular symptoms involving pain referred 
from the neck to the region of the left scapula.  However, 
there were no clinical findings that he has loss of upper 
extremity motor power or sensory status due to radicular 
symptoms.  In order to be entitled to assignment of a 60 
percent rating for the veteran's cervical spine disorder, 
there must be evidence of pronounced intervertebral disc 
syndrome.  The Board notes that this level of impairment has 
not been demonstrated.  

In addition to having degenerative disc disease of the 
cervical spine, the veteran has also been shown to have 
arthritis of the cervical spine.  Degenerative arthritis 
(hypertrophic or osteoarthritis) established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved, here, Diagnostic Code 5290.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).  

The veteran has neck pain at the extremes of motion.  The 
Board notes, however, that a 30 percent rating (less than the 
veteran's current 40 percent evaluation) is the highest 
evaluation provided by Diagnostic Code 5290.  As he is 
already assigned more than the maximum rating for his 
cervical spine disorder, if his rating were based on 
limitation of motion, a higher rating based on painful 
motion, alone, is not warranted.  See 38 C.F.R. §§ 4.40, 4.45 
(2000); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
Likewise, while there is no evidence of, or of disability 
comparable to, ankylosis (complete bony fixation) of the 
cervical spine (even when pain is considered), a 30 percent 
evaluation is the maximum evaluation assignable under 
Diagnostic Code 5287.  Furthermore, as the limitation of 
motion is a factor considered in evaluating the veteran's 
disability under Diagnostic Code 5293 (see VAOPGCPREC 36-97 
(December 12, 1997)), assignment of separate evaluation for 
arthritis would violate the rule against pyramiding.  See 
38 C.F.R. § 4.14 (2000); see also Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994) (permitting separate evaluations for 
separate problems arising from the same injury only if they 
do not constitute the same disability or same manifestation 
under 38 C.F.R. § 4.14).  

Thus, there is no basis for assignment of a higher schedular 
evaluation for service-connected cervical spine disability.  
Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedular standards and to warrant assignment 
of an increased evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2000).  As noted above, there is no 
showing that the veteran's cervical spine disorder has 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the currently assigned, 40 percent 
evaluation); has necessitated frequent periods of 
hospitalization; or has otherwise rendered inadequate the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v 
Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claim for a higher 
evaluation for a cervical spine disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 38 
U.S.C. § 5107(b)); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991). 


ORDER

A rating in excess of 40 percent for a cervical spine 
disorder is denied.


REMAND

As indicated above, On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which, in addition to 
setting forth enhanced duties to notify and assist, 
eliminated the concept of a well-grounded claim.  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  

In McGinty v. Brown, 4 Vet. App. 428 (1993), the United 
States Court of Appeals for Veterans Claims (known previously 
as the United States Court of Veterans Appeals, prior to 
March 1, 1999) (hereinafter the "Court") observed that there 
had been no specific statutory guidance with regard to claims 
for service connection for asbestosis and other asbestos- 
related diseases, nor had the Secretary promulgated any 
regulations.  VA, however, has issued a circular entitled 
Department of Veterans Benefits, Veteran's Administration, 
DVB Circular 21-88-8, Asbestos- Related Diseases (May 11, 
1988) (DVB Circular) which presents pertinent facts and 
information regarding the relationship between asbestos 
exposure and the development of disease.  The provisions of 
this circular were also later incorporated in VA Adjudication 
Procedure Manual, M21-1, Part VI, par. 7.21 (October 3, 
1997).

The veteran maintains that he has asbestosis as a result of 
exposure to asbestos during service.  He claims that he came 
in contact with asbestos, during service, over a period of 
more than 20 years.  He states that his military duties 
included installing and maintaining wires for electronic 
equipment that was housed in older buildings, which had been 
constructed from asbestos, among other materials.

A review of the record shows that the veteran had service in 
the army, from June 1944 to December 1946, as a radio 
mechanic.  He had service in the air force, from July 1950 to 
November 1967, in radio communications equipment repair.

Service medical records make no reference to complaints, 
findings or diagnoses of disorders attributable to asbestosis 
exposure.  In a statement dated in October 2000, Michael J. 
Given, M.D., reported that the veteran had been under his 
care since April 1997 for treatment of several disorders, 
including chronic obstructive pulmonary disease, chronic 
bronchitis, and pulmonary asbestosis.  He indicated that the 
veteran had done insulation of sound equipment for the 
military and had extensive asbestos exposure during the 
1960's.  Also, the veteran had worked in a shipyard for than 
one year, as an 18-year old, where he had apparently mixed 
asbestos to be used as an insulation.  Dr. Given pointed out 
that he had advised the veteran to discuss some form of 
disability benefits with VA due to ongoing asbestosis.  

Arguably, Dr. Given's opinion may be construed as suggesting 
that the veteran's current asbestosis may be related to his 
alleged in-service asbestos exposure.  Significantly, 
however, the Board notes that there is no medical opinion of 
record (to include Dr. Given's opinion) that addresses the 
veteran's pre-, in-, and (if any) post-service asbestos 
exposure and the latency period for the development of the 
disease.  See VA Manual M21-1, Part VI,  7.21.  Under these 
circumstances, the Board finds that the veteran should 
undergo further examination to obtain such an opinion.  

The appellant is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the appellant.  

Prior to arranging for the veteran to undergo further VA 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records, to 
specifically include any from VA facilities or other 
governmental entities.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The RO should also obtain outstanding pertinent medical 
records from any other source(s) or facility(ies) identified 
by the veteran, as well as undertake any other development 
and/or notification action deemed warranted by the Act before 
adjudicating the claim on the merits.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA medical 
facilities, as well as from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims file, and he so 
notified.  The veteran is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do 
so before arranging for him to undergo 
medical examination.

2.  After all evidence received pursuant 
to the above-requested development is 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
an appropriate VA examination for 
asbestosis.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to and be reviewed 
by the physician designated to examine 
the appellant.  All appropriate tests and 
studies, to include X-rays should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should elicit from the veteran 
and record a complete history of his pre-
service, in-service and post-service 
(occupational) asbestos exposure.

After examination, review of his 
pertinent medical history (to include 
that cited to herein), and considering 
sound medical principles, the physician 
should render an opinion as to whether 
any current asbestosis is, at least as 
likely as not, the result of disease or 
injury incurred in or aggravated during 
active military service.  All examination 
findings, along with the complete 
rationale for the opinion expressed, 
should be set forth in a typewritten 
report.

3.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000), is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  After completion of the requested 
development and any other indicated 
development and/or notification action, 
including any additional development 
deemed appropriate under VA Adjudication 
Procedure Manual, M21-1, Part VI, par. 
7.21, the RO should again adjudicate the 
claim for service connection for 
asbestosis in light of all pertinent 
evidence and legal authority, to 
specifically include that cited to 
herein.  If the appellant fails to report 
for any scheduled examination(s), the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655, as appropriate.  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

6.  If the benefit sought on appeal 
continues to be denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This remand must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 



